Citation Nr: 0934244	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches, to 
include migraine headaches.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in April 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board observes that during service the Veteran received 
treatment for injuries sustained in an alleged assault as a 
result of a robbery attempt in September 1976.  The Veteran 
reported that he was struck over his right eye with a pistol.  
He did not lose consciousness and neurological check was 
"ok."  He had a noted abrasion over his right eyebrow; 
there was no other noted eye abnormality.  The Veteran was 
advised of the signs and symptoms of head trauma and directed 
to return to the clinic as needed.  The Veteran contends his 
claimed disorders are the result of this alleged assault.  In 
addition, the Board notes that the Veteran received treatment 
during service for complaints of headaches on multiple 
occasions.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

Review of the record reveals that the Veteran has not been 
afforded a VA examination, with an opinion as to the etiology 
of his claimed disorders as is now "necessary" under 
38 U.S.C.A. § 5103A(d).  See McLendon supra.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claims.  The 
letter should reflect all appropriate 
regulations and legal guidance.

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
disorders since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claims.

3.  The Veteran should be afforded VA 
examination(s) by the appropriate 
physician(s) to determine the nature and 
likely etiology of the claimed residuals 
of head injury, to include headaches.  

The Veteran's claims folder must be made 
available for the physician's review 
prior to the entry of any opinion.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has current residuals of a 
head injury and headache disorders that 
at least as likely as not (e.g., a 50 
percent or greater likelihood) had their 
clinical onset due to injury or event 
sustained in service.  A complete 
rationale should be given for all 
opinions and conclusions reached.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




